DETAILED ACTION
Claims 1-20 are pending.
Claims 1-9 have been withdrawn.
Claims 10-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
The examiner notes quality issues with amendments across various documents.  That is, changes to the claims/specification are pixelated because applicant submitted changes in red and blue font colors.  Going forward, to prevent pixelation, which may result in a lack of clarity and/or misprinting, and which also complicates optical character recognition, the examiner asks that applicant only submit documents in true black.

Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The abstract of the disclosure is objected to because of the following minor informalities:
In line 1, delete “an”, which does not agree, grammatically, with “hardware” in the next line.
The examiner recommends breaking up the second sentence into multiple sentences for improved readability.
In line 3, replace “One or more than one” with --At least one--.
In line 4, replace “blocks” with --block-- because the former does not agree, grammatically, with the current language or that suggested by the examiner.
The second to last sentence is unclear.  If there is only one AI compute engine block, how could there be data exchange between themselves, which presumably is referring to multiple engine blocks?
Note that a replacement abstract must be submitted on a separate sheet (apart from any other amendments), as required by 37 CFR 1.52(b)(4) and 37 CFR 1.72(b).  Also see MPEP 714(II)(B), 5th paragraph.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The original disclosure is objected to because of the following informalities:
In paragraph [0051], the last sentence is grammatically incorrect and must be reworded.  The examiner recommends replacing “So all the” with --The--.
The amended disclosure is objected to because of the following informalities:
In paragraph [0007], the 3rd to last sentence (i.e., “Hence…”) is grammatically incorrect and must be reworded.
In paragraph [0007], 2nd to last line, “more number of inputs” is grammatically incorrect and must be reworded, perhaps to --more inputs-- OR -- a larger number of inputs--.
In paragraph [0025], 1st bullet, replace “AI” with --ARTIFICIAL INTELLIGENCE-- to match the actual title of the application.
In paragraph [0025], 3rd bullet, replace “AND” with --&-- to match the actual title of the application.
In paragraph [0048], 3rd to last line, replace “AI” with --ARTIFICIAL INTELLIGENCE-- to match the actual title of the application.
In paragraph [0099], 2nd to last line, replace “AI” with --ARTIFICIAL INTELLIGENCE-- to match the actual title of the application.
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:
In line 5, delete “the” before “running”.
In line 17, delete the comma after “that”.
In line 19, insert a comma before “wherein”.
In line 20, replace “including but not limited to” with --comprising--, which means the same thing in fewer words (“comprising” is open-ended - see MPEP 2111.03).
In line 25, again replace “including but not limited to” with --comprising--.
In line 22, replace the colon with a comma.
In the 4th to last line, delete “the” after “one”.
In the 4th to last line, replace “at least the one” with --the at least one--.
Claim 11 is objected to because of the following informalities:
There is a lack of antecedent basis for “the local memory of an AI system lane”.  While there is a local memory in claim 10, it is not claimed as part of an AI system lane.  As such, the examiner proposes the following options:
Insert “of an AI system lane” after “a local memory” in claim 10, line 13; replace “an” with --the-- in claim 10, line 15; and delete “of an AI system lane” in claim 11
Delete “of an AI system lane” in claim 11; or
Replace “the local memory of an AI system lane” in claim 11 with --the local memory, wherein the AI system lane includes the local memory-- (or the like).
Claim 16 is objected to because of the following informalities:
In line 2, insert --a-- after “comprises”.
In line 3, insert --a-- before “fully”.
All claims are objected to due to their dependence on an objected-to claim.
Appropriate correction is required.

Claim Interpretation
Claim 10 sets forth that a local memory is a high speed memory.  “High” is a relative term.  From the specification, paragraph [00158], applicant distinguishes local memory from external memory, which is known to be slower.  Thus, a local high-speed memory is a memory that is not external, but local to some processing logic.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 10, applicant claims “at least one special purpose register, wherein the at least one special purpose register may perform special purpose operations including but not limited to shifting/AND/OR/masking/security operations on a large vector of data at once.”  The only support for this limitation, among the instant application and all provisional applications incorporated by reference, appears verbatim in instant paragraph [0066].  However, this support is inadequate to demonstrate to one of ordinary skill in the art that applicant possessed this register at the time of filing.  Specifically, a register is known in the art to simply store data.  Data is generally read from a register and sent to additional logic to be manipulated in some way as part of execution.  For instance, if one wanted to perform an AND operation on data, the prior art would typically show that data is read from a register, ANDed with other data in an execution unit, and the result would be written to a register.  Applicant appears to be saying that a special register appears to include logic therein that performs the claimed operations.  While a shifting operation does not need to be described in detail because a shift register is a known register in the art, a register that itself performs AND/OR/masking/security operations would need to be described in more significant detail to demonstrate that such a register was possessed.  This would include describing the structure of the register to perform each of these operations, along with an explanation of what constitutes “security operations”, which is broad and could encompass practically anything.  It is never explained how a register performs the claimed operations, when they would be performed, etc.  If a special register were intended to include dedicated circuitry to perform these operations, it has not been described what it means for a register to include this circuitry.  In other words, the register is simply a storage circuit.  If the storage circuit is coupled to some other external circuit to carry out those operations and return results to the storage circuit, such that a “special purpose register” is simply a logical combination of the typical storage circuit and some external logic that performs operations, applicant has not adequately explained how the register itself is performing these operations.  As such, one of ordinary skill in the art would have too many unanswered questions regarding the construction of this register to conclude that applicant possessed it at the time of filing.  It simply hasn’t been described in an adequate manner to be patentable under 112(a).
Claims 11-20 are rejected due to their dependence on a claim lacking adequate written description.   

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 10, line 9, “the AI solution model that is currently running”.  It is not clear if applicant is referring to the model in line 5, or if applicant is claiming a second model that is currently running (where the model in line 5 is not running).  The examiner recommends deleting “that is currently running” from line 9.
In claim 16, “the AI method”.  There are multiple AI methods in parent claim 15.
The term “large” in claim 10 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically, paragraphs [0066]-[0067] seem to be the only locations that discuss vector size.  The special purpose register is said to be a wide bus register, and later applicant merely lists example wide data widths of 256, 512, and 1024 bits.  However, these are merely listed as examples and it is not clear if smaller sized vectors would also be considered large.  Applicant’s remarks (page 24) result in additional confusion by seemingly excluding 256 bits by stating “wide width (>512 bits)”.  Therefore, it is not clear what actually constitutes “large”, i.e., what the minimum would be.  It is recommended that instead of “large”, applicant claim a minimum size, i.e., “…operations on a vector of least 512 bits of data at once”.
Claims 11-20 are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Power et al., WO 2018/211129 A1 (herein referred to as Power) or, in the alternative, under 35 U.S.C. 103 as obvious over Power in view of David, U.S. Patent Application Publication No. 2019/0080243 A1.
Referring to claim 10, Power has taught a re-configurable Artificial Intelligence (AI) compute engine (from at least FIG.15, pooling may or may not be performed 1514, 1516 and, thus, there is configuration.  FIG.6 also shows various bus couplings through switches, etc., to realize different configurations), comprising:
a) a processing engine (FIG.5, the combination of 512 and 514);
b) an AI processing controller coupled to the processing engine (FIG.5, 502), wherein the AI processing controller interacts with the processing engine during the running of an AI solution model (in FIG.5, the controller 502 interacts with engine 512/514 during the running of the CNN (AI solution model));
c) an AI solution model parameters memory coupled to the processing engine (FIG.5, 508, which stores filter/kernel parameters used in the AI model (paragraph [0068])); and
d) an AI parameters memory coupled to the processing engine (FIG.5, 506), wherein the AI parameters memory is configured to store AI parameters containing configuration data corresponding to the AI solution model that is currently running (memory 506 stores input parameters, which are configuration data, i.e., their bit values configure the execution logic to work in a certain way and output results having certain values);
e) wherein the processing engine comprises:
e1) at least one AI processing logic unit (AI-PLU) (FIG.6, at least multiplier 602 (and optionally adder 604));
e2) a local memory (FIG.5, the collection of storage 506, 508, and 514 forms the local memory that is local to the accelerator 500), wherein the local memory is a high speed memory interfaced to an AI application data management hardware (again, the local memory is high speed because it is local to the accelerator and not external to the accelerator like external main memory 516, which would be slower than local memory.  The local memory is interfaced with a number of components in FIG.5, one or more thereof being the AI application data management hardware), the local memory comprising data (there is data in all three portions 506, 508, and 514.  Alternatively, at least some data (not all data) in any of the portions may be this data), layer results (again, Power is related to a CNN which includes a convolution layer that performs convolution and stores convolution layer results in portion 514), weights (weights are stored in portion 508) and inputs required by an AI system lane to execute (at least some data in portion 506 includes inputs required for execution);
e3) a state machine (paragraph [00144], 1st sentence) comprising a retrieve state (inputs are inherently retrieved from memory 506), a compose state (FIG.15, inputs are provided to convolution logic in 1504, 1506, 1510), an execute state (FIG.15, 1506, 1512, 1514, 1516), and a transfer/write back state (FIG.15, 1518), so that, different AI and algorithms can run with re-configurability to allow flexibility through an AI application parametrization (from FIGs.14-18, the state machine allows for different AI and algorithms to run based on their needs and with flexibility (to handle overflow, pooling, different modes, etc.).  Each application would have parameters that define the functionality used (pooling, fully connected mode, format adjustment (FIG.18), etc.));
e4) trigger in/out registers (note, from FIG.5, that the processing engine includes 256 DPEs, and each DPE is of the form shown in FIG.6.  In FIG.6, there are registers 662, 604, 606, and 634.  Any one or more of these may be a trigger in/out register.  For instance, register 662 registers data from an adjacent DPE and presence of this data will cause a convolution to occur.  Thus, it is a trigger in register.  Note that each DPE has a register 662.  Thus, there are many trigger in/out registers), wherein the trigger in/out registers are configured to manage execution triggers including but not limited to an AI method trigger (as described above, when data is in register 662, convolution (an AI method) can proceed), a memory transaction trigger (from FIG.6, data from registers 604 and 606 could be sent as “DATA OUT” 626, which results in a write (memory transaction) to storage 514) and a reset (from FIG.6, register 604 can be cleared via signal 624.  Hence, this register manages a reset);
e5) at least one control register, wherein the at least one control register is used by the state machine to control execution of each state (see FIG.6, 634.  This register stores a control signal (Y_FF) output by the comparator 608.  Y_FF is used as at least controls 644, 652, and 660 to control other logic.  Different values in register 634 result in different states; thus, each of these states is controlled by register 634.  Alternatively, a state machine inherently comprises a state register (control register) to indicate the current state.  In this way, the system can track which state it is in);
e6) at least one special purpose register (FIG.6, 604, which is an accumulator.  Again there are multiple such registers across multiple DPEs.  This performs the special purpose of storing an accumulated value);
e7) at least one general purpose register (FIG.6, 606.  This contents of this register are able to be compared, multiplied, cleared, set by the accumulator, or set by the multiplier via bypass 622.  As such, this has many different purposes and is a general-purpose register); and
f) wherein the at least one AI-PLU, the state machine, the trigger in/out registers, the at least one control register, the at least one special purpose register, and the at least one general purpose register are coupled via an intra block connect bus for communication and control (see FIG.6.  All components are connected via a connect bus, directly or indirectly).
g) With respect to the compute engine being secure, the AI parameters memory being an AI security parameters memory configured to store AI security parameters containing security
configuration data corresponding to the AI solution model that is currently running, the algorithms being security algorithms, and the processing engine comprising at least one security processing logic unit (S-PLU) that is also coupled to the intra block connect bus, this is not patentable for multiple reasons:
	g1) From paragraph [00227], this accelerator may be part of an Internet of Things (IoT).  From paragraph [00234], the IoT is protected via authentication and authorization.  There may also be security enhancements and resources may be hidden (paragraph [00230]).  Thus, as there is related security, the compute engine is secure, any parameters may be called security parameters and any configuration data may be called security configuration data, the algorithms may be called security algorithms, and any processing logic unit may be called a security processing logic unit (S-PLU), one of which would be the inherent adder that performs accumulation (604) of multiplication results.  Under this interpretation, the claim is rejected under 35 U.S.C. 102.
	g2) Alternatively, the CNN of Power includes hidden layers (e.g. paragraphs [0027]-[0028]), meaning they are not visible to external systems.  This amounts to a level of security where hidden layers are not directly accessible to the outside.  As such, the compute engine is secure, any parameters may be called security parameters and any configuration data may be called security configuration data, the algorithms may be called security algorithms, and any processing logic unit may be called a security processing logic unit (S-PLU), one of which would be the inherent adder that performs accumulation (604) of multiplication results.  Under this interpretation, the claim is rejected under 35 U.S.C. 102.
	g3) Alternatively, even if one could argue that Power has not taught the claimed secure/security limitations, David has taught using a CNN for facial recognition in images from a security camera.  This is useful for automated unlocking of a door (upon detecting familiarity) or alarm (in case of an unfamiliar breach) (see paragraph [0058]).  As a result, in order to learn faces and take automatic action to try to improve security and convenience for approved individuals, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Power to run images from a security camera through the CNN.  This then necessarily results in the compute engine being a secure compute engine, the parameters memory 506 being a security parameters memory (to store images from a security camera), the algorithms being security algorithms, and any logic unit within the CNN circuitry in FIG.6 being a security processing logic unit (S-PLU), one of which would be the inherent adder that performs accumulation (604) of multiplication results.  Under this interpretation, the claim is rejected under 35 U.S.C. 103.
h) Power, alone or as modified, has further taught wherein the at least one special purpose register may perform special purpose operations including but not limited to shifting/AND/OR/masking/security operations on a large vector of data at once (again, as set forth above, Power either teaches relation to security or it would have been obvious to modify Power to be related to security, and as such, every operation performed by every component in the system is a security operation.  As such, special purpose register 634 performs accumulation for security-related processing; hence it performs a security operation.  Note that each special purpose register 634 in a DPE is 24 bits wide (as shown in FIG.6).  And, from FIG.5, since there are 256 DPEs, the special purpose registers are performing operations on up to 256 elements in a vector that is 256 x 24 = 6144 bits wide (large vector).  Note that the claimed “slashes” indicate alternatives; hence, for purposes of prior art examination, shifting, AND, OR, and masking have not yet been considered (i.e., they may or may not be taught by Power)).
Referring to claim 11, Power, alone or as modified, has taught the secure re-configurable AI compute engine of claim 10, wherein the retrieve state of the state machine is configured to retrieve input from the local memory of an AI system lane (see FIG.5, where the DPEs retrieve input data from portion 506 of the local memory).
Referring to claim 12, Power, alone or as modified, has taught the secure re-configurable AI compute engine of claim 10, wherein the compose state of the state machine is configured to compose an input to the at least one AI-PLU (see FIG.15.  Inputs have to be provided to the multiplier for convolution to occur).
Referring to claim 13, Power, alone or as modified, has taught the secure re-configurable AI compute engine of claim 10, wherein the execute state of the state machine is configured to provide an execute signal to the at least one S-PLU or the at least one AI-PLU, or a combination thereof to process input data (again, the multiplier and adder are signaled to perform convolution on the input data).
Referring to claim 14, Power, alone or as modified, has taught the secure re-configurable AI compute engine of claim 10, wherein the transfer/write back state of the state machine is configured to write back partial results from an output of the at least one AI-PLU or the at least one S-PLU to the at least one general purpose register (see FIG.6, which shows output of the S-PLU (accumulator) going to the GPR 606) or to transfer a final output from the at least one AI-PLU or the at least one S-PLU to the local memory (see FIGs.5-6, which shows final output (data out 626) of the S-PLU (accumulator) going to the local memory 514).
Referring to claim 15, Power, alone or as modified, has taught the secure re-configurable AI compute engine of claim 10, wherein the at least one AI-PLU comprises: a set of multipliers (FIG.6, 602.  Again, note that there are 256 multipliers 602, as FIG.6 shows just one of 256 DPEs); a set of comparators (for similar reasons there, are multiple comparators 608); and a set of adders (for similar reasons, there are multiple adders 604); wherein the set of multipliers, comparators, and adders are configured by the AI solution model parameters to process AI methods based on dimensions of the AI solution model, type of AI method, and memory width (this is all inherent.  The system will operate in a particular way  based on the weight parameters (i.e., it is looking for a certain pattern in input images).  In addition, the dimensions of the model (number of layers, number of DPEs, etc.) and memory dictates processing (smaller local memory would require more external access, etc.).  Clearly, the type of AI method also dictates how processing proceeds (as described above, there are various algorithms/methods shown in FIGs.14-18).  This is vague language that would read on Power in a number of different ways); and wherein the at least one AI-PLU is configured to process vectors at a single clock in a pipelined configuration (as FIG.6 was pointed out, a pipeline was shown where data flows from one component to a next one after another from input register, to multiplier, to accumulator, etc.).  In addition, each cycle, different inputs may be read in across all DPEs (e.g. also see FIG.17, 1706, and paragraph [00116]).  This is additional pipelining (one after another after another, etc.).
Referring to claim 16, Power, alone or as modified, has taught the secure re-configurable AI compute engine of claim 15, wherein the AI method comprises convolutional neural network (CNN) for forward/backward propagation, fully connected (FC) layer for forward/backward propagation, max-pooling (see FIG.16, 1606, which sets forth a max pooling option), or un-pooling, or a combination thereof.
Referring to claim 17, Power, alone or as modified, has taught the secure re-configurable AI compute engine of claim 10, wherein the at least one AI-PLU is implemented as at least one AI-PLU instance (again, there are multiple AI-PLUs because the logic of FIG.6, which includes an AI-PLU, is instantiated 256 times).
Referring to claim 18, Power, alone or as modified, has taught the secure re-configurable AI compute engine of claim 17, wherein the at least one AI-PLU instance comprises a convolutional neural network (CNN) AI processing block/engine (Power is related to a CNN, as disclosed throughout) configured for forward/backward propagation (paragraphs [0032] and [00139] refer to training the CNN.  This necessarily includes forward propagation, in which images are sent through the CNN, and backwards propagation, which calculates the error based on the known images and updates the parameters of the CNN to try to improve accuracy).
Referring to claim 19, Power, alone or as modified, has taught the secure re-configurable AI compute engine of claim 17, wherein the at least one AI-PLU instance comprises a max-pooling AI processing block/engine (see FIG.16, 1606, which sets forth a max pooling option) configured for forward/backward propagation (for reasons set forth in the rejection of claim 18, the CNN is configured for forward/backward propagation.  As such, any component therein, including logic for max pooling is configured for such propagation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Power, alone or in view of David, in view of Noh et al., “Learning Deconvolution Network for Semantic Segmentation”, May 2015, 10 pages (herein referred to as Noh).
Referring to claim 20, Power, alone or as modified, has taught the secure re-configurable AI compute engine of claim 17, but has not taught wherein the at least one AI-PLU instance comprises an un-pooling AI processing block/engine configured for back propagation.  However, Noh has taught including un-pooling to help resolve the loss in special information during the pooling process by reconstructing the original size of the input image (see section 3.2.1).  As such, to restore spatial information, i.e., preserve structure of the stimulus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Power such that the at least one AI-PLU instance comprises an un-pooling AI processing block/engine.  The examiner notes that, as described above, because the CNN is configured for forward/backward propagation, any component therein, including logic for un-pooling is configured for back propagation.

Response to Arguments
On page 10 of applicant’s response, applicant argues that the title is sufficiently descriptive.
The examiner respectfully disagrees.  The current title basically covers every hardware computing device used for AI processing, of which there are many.  The goal is to direct the title to the invention, i.e., to what is inventive/novel/non-obvious.  Per MPEP 606, if a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment.

On pages 10-11 of applicant’s response, applicant states that the abstract has been amended, but an amended abstract has not been submitted.  Please submit, on a separate page, with the next response.

With respect to reason 1 starting on page 15, the examiner notes that the claim merely sets forth broad reconfigurability in claim 10, line 1.  The examiner has explained how Power can be configured differently.  In addition, the examiner gave various reasons why “secure” is not a patentable distinction as claimed.  Thus, this argument is not persuasive.  Even if applicant perceives the invention to be different than Power, recall that the name of the game is the claim and that the claim language is broad enough to encompass Power.

With respect to reason 2, where applicant states that Power fails to disclose the claimed processing engine, the examiner disagrees.  The rejection is maintained because applicant has not explained how the examiner’s mapping to Power and accompanying explanation are incorrect.  The examiner mapped all claimed components to Power.

With respect to reason 3, note the rejection and mapping to Power above.  The limitation in question is vague.  Applicant also is claiming one thing but arguing another.  No encrypted/decrypted models are claimed, neither are sub-controllers, interaction with security logic, etc.  Note that the examiner is not admitting that such would be allowable if added.

With respect to reason 4, the examiner disagrees.  The limitation is broad enough to read on Power’s coefficient storage.

With respect to reason 5, applicant states that the examiner has completely disregarded the word “security”.  The examiner disagrees.  Part (g) of the claim 10 rejection clearly addresses the security.

With respect to reason 6, there is no language in the claim that would preclude interpretation of AI-PLU as a multiplier or accumulator.  Therefore, the argument is not persuasive.

With respect to reason 7, applicant claims the item in question is missing from the Office Action.  The examiner disagrees.  Such a unit was addressed in part (g) of the claim 10 rejection.

With respect to reason 8, note the rejection and the mapping to the local memory.  In addition, applicant is arguing limitations not in the claim (e.g. energy efficient hyper parallel and pipelined temporal and spatial secure AI hardware).

With respect to reason 9, the examiner notes that this inserted language, like much of the other inserted language, is extremely vague.  Power can be mapped to this language for different reasons.  Applicant is again arguing limitations not in the claims (retrieving partial outputs or security parameters and credentials).  Going forward, due to the length arguments, any argument related to language not in the claim will not be addressed.  In general, the examiner has mapped the different states to Power and applicant has not explained why those states are not states as claimed by applicant.  Even if the states are perceived by applicant to be different, they must be claimed in a distinguishing manner.

With respect to reason 10, the argument is not persuasive because this is new language and applicant is not addressing the examiner’s new mapping.

With respect to reason 11, the argument is not persuasive because the new language is vague.  Please address the examiner’s new mapping, if applicant feels this is a point of distinction.  Also, note that the examiner has added a state register corresponding to a state machine for holding the current machine state.

With respect to reason 12, the examiner agrees that Power has not taught AND/OR/masking operations.  However, the examiner asserts that Power has taught a register that performs very broad security operations, as claimed.  As the slashes are merely indicative of alternatives (“Or” language), the limitation is taught by the prior art.

With respect to reasons 13, applicant has not addressed the examiner’s reasoning in the rejection.

With respect to reason 14, the argument is not persuasive because applicant has not explained why the bus of Power is not an intra-block bus.  Whether it is natural and has existed for decades is irrelevant.

Near the end of page 23, onto page 24, applicant argues that the examiner did not address S-PLU and that security is not mentioned throughput Power, and thus the claimed invention is highly patentable.  The examiner disagrees.  S-PLU is vague and the examiner explained numerous ways (see parts (g) in the claim 10 rejection) why the PLU is a “secure PLU”.

In the middle of page 24, applicant is arguing the S-PLU in a much more narrow manner than that claimed.  Therefore, the argument is not persuasive.

On page 25, 1st paragraph, applicant states that the examiner is erroneously comparing the hidden layer with the security logic.  However, the examiner notes that there is nothing in the claim that would preclude such a comparison.  Thus, this argument is not persuasive.

On page 26, the examiner does not understand the relevance of certain technologies being well known prior to Power and David.  This has no effect on the rejection.  Both Power and David use CNNs.  David uses a CNN to recognize human traits to provide or deny access to secure areas.  It would be obvious to use Power’s CNN for the same reasons.

The argument with respect to claim 11 is not persuasive because applicant hasn’t addressed the examiner’s rejection/mapping.

The argument with respect to claim 12 is not persuasive because applicant hasn’t explained why the examiner’s mapping is inadequate.  It appears that applicant perceives applicant’s invention to be different from Power, and the examiner asserts it very likely is different.  However, the examiner again stresses that the claim language defines the invention and that the claim language is filled with vague terminology that is very broad - so broad that the claims encompass the invention of Power.

The argument with respect to claim 13 is not persuasive because applicant has not explained how signaling a multiplier and an adder for performing convolution on input data is not the same as the claim limitation in question.

The arguments with respect to claims 14-19 are not persuasive for similar reasons that the argument with respect to claim 13 is not persuasive, mutatis mutandis.

The argument with respect to claim 20 is not persuasive because applicant is merely alleging that the combination is not obvious without providing reasoning why.  Therefore, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183